3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04/11/20.
Claims 1-17 are pending and have been examined.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4-5, 7, 9-10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (2017/0281171).
	Regarding claims 1-2, 4-5, 7, 9-10 and 16, Shelton discloses a surgical instrument, comprising: a handle comprising a handle grip (Fig. 1); a shaft (1000; Fig. 1) extending from said handle, wherein said shaft comprises a shaft grip (1340) and an elongate tube extending distally from said shaft grip, and wherein said elongate tube defines a longitudinal axis; a rotation joint (Fig. 16) rotatably connecting said shaft to said handle, wherein said shaft is rotatable about said longitudinal axis; an end effector (1500): an articulation joint (1702) rotatably connecting said end effector to said shaft; and an articulation drive system (1700), comprising: an electric motor (200): an articulation driver driveable by said electric motor; and an articulation actuator (272, 274) in communication with said electric motor, wherein said articulation actuator is .
Allowable Subject Matter




Claims 3, 6, 8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim is 17 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731